Citation Nr: 0108345	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-00 009A	)	DATE
	)
	)


THE ISSUE

Whether a June 1994 Board of Veterans' Appeals (Board) 
decision was clearly and unmistakably erroneous in not 
granting an effective date prior to February 20, 1986, for 
the award of a 60 percent disability rating for a lumbosacral 
disability.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran, the moving party in this case, had active 
service from February 1968 to February 1972.

In a June 1994 decision the Board granted an effective date 
of February 20, 1986, for the assignment of a 60 percent 
rating for the veteran's lumbosacral disability.  The veteran 
was notified of that decision and did not further appeal, and 
the June 1994 decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  In June 1997 the veteran 
submitted a claim for an earlier effective date for the 
lumbosacral disability to the Department of Veterans Affairs 
(VA) Regional Office (RO).  In an October 1997 rating 
decision the RO denied entitlement to an earlier effective 
date, and the veteran perfected an appeal of that decision.  
In a January 2000 statement the veteran indicated that he was 
withdrawing his appeal of the RO's denial of an earlier 
effective date, and claimed that the June 1994 Board decision 
was clearly and unmistakably erroneous in not granting an 
earlier effective date.  The RO forwarded the January 2000 
statement to the Board for consideration as a motion for 
review of the June 1994 decision based on clear and 
unmistakable error.


FINDINGS OF FACT

1.  In the June 1994 decision the Board, in essence, denied 
entitlement to an effective date prior to February 20, 1986, 
for the assignment of a 60 percent rating for the lumbosacral 
disability, and that decision is final.

2.  The veteran has not clearly and specifically set forth 
any alleged error of fact or law in the June 1994 Board 
decision, the legal or factual basis for such allegation, or 
why the result would have been manifestly different but for 
an alleged error.  


CONCLUSION OF LAW

The June 1994 Board decision is final, the requirements for a 
motion for review of that decision based on clear and 
unmistakable error have not been met, and the motion is 
dismissed without prejudice to re-filing.  38 U.S.C.A. 
§§ 7104, 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1100, 
20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a June 1973 rating decision the RO granted service 
connection for the residuals of muscle trauma to the right 
lower back and assigned a non-compensable rating for the 
disorder, effective in February 1972.  The veteran 
subsequently claimed entitlement to an increased rating and 
in a July 1985 rating decision the RO denied entitlement to a 
higher rating.  The veteran perfected an appeal of that 
decision, and in a May 1986 decision the Board denied 
entitlement to a compensable rating for the lumbosacral 
disability.

While the veteran's appeal was pending at the Board, in March 
1986 he submitted to the RO an additional claim for an 
increased rating.  He also submitted a February 1986 VA 
treatment record documenting the severity of the lumbosacral 
disability.  In June 1986 and February 1987 rating decisions 
the RO again denied entitlement to a compensable rating, on 
the basis that the osteoarthritis of the lumbar spine 
documented in the February 1986 treatment record was not 
related to the service-connected lumbosacral disability.  In 
an August 1987 rating decision the RO specifically denied 
entitlement to service connection for arthritis of the lumbar 
spine.  The veteran perfected an appeal of the February and 
August 1987 RO decisions.

In a December 1990 decision the Board granted service 
connection for arthritis of the lumbar spine, and remanded 
the issue of entitlement to a compensable rating to the RO 
for consideration of the additional grant of service 
connection.  In a July 1991 rating decision the RO re-defined 
the service-connected disability as the residuals of muscle 
trauma to the right lower back with degenerative arthritis of 
the lumbar spine, and assigned a 10 percent rating for the 
disorder effective January 29, 1987.

The veteran expressed disagreement with the assigned rating 
for the combined low back disability, and in April 1992 and 
June 1992 rating decisions the RO increased the rating from 
10 to 40 percent and from 40 to 60 percent, respectively.  
The RO assigned an effective date of May 16, 1991, for the 40 
and 60 percent ratings, based on medical evidence showing an 
increase in disability as of that date.  The veteran 
perfected an appeal of the effective date assigned for the 
increased rating, and in the June 1994 decision the Board 
granted an effective date of February 20, 1986, for the 
increased rating, based on the February 1986 VA treatment 
record documenting that level of severity of the service-
connected low back disability.

In his submissions to the RO relating to his claim for an 
earlier effective date, the veteran and his representative 
asserted that his service separation examination and initial 
VA medical examination, which was performed in June 1973, 
failed to document the severity of his low back disorder.  He 
claimed that the examinations were deficient in not detecting 
that he had arthritis in the spine, which he attributed to 
injuries incurred in service.  He claimed that he was 
entitled to at least a 20 percent rating back to 1972 based 
on 1984 medical evidence documenting the degenerative changes 
in the spine.

Analysis

A decision of the Board is final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 7104(b), 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1100.

The Board notes that with respect to the regulations 
pertaining to the adjudication of motions for revision of 
final Board decisions on the grounds of clear and 
unmistakable error, the definition of clear and unmistakable 
error was based on prior rulings of the U.S. Court of Appeals 
for Veterans Claims (Court).  The regulations were 
promulgated based on the expressed intent of Congress in 
enacting the statute allowing for the review of final Board 
decisions on the basis of clear and unmistakable error that 
VA adopt the Court's interpretation of that term.  Disabled 
American Veterans v. Gober, No. 99-7061, slip op. at 4 (Fed. 
Cir. Dec. 8, 2000); Board of Veterans' Appeals: Rules of 
Practice--Revision of Decisions on Grounds of Clear and 
Unmistakable Error, 64 Fed. Reg. 2134 (1999) (codified at 38 
C.F.R. Part 20).  Therefore, the Board's consideration of 
whether a prior, final decision was based on clear and 
unmistakable error includes the holdings of the Court as they 
pertain to that issue.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c).

The following occurrences cannot constitute clear and 
unmistakable error:  1) a new medical diagnosis that corrects 
an earlier diagnosis considered in a Board decision; 2) VA's 
failure to fulfill the duty to assist; and 3) a disagreement 
as to how the facts were weighed or evaluated.  See Hayre v. 
West, 188 F3d. 1327 (Fed. Cir. 1999); see also Damrel, 6 Vet. 
App. at 242; 38 C.F.R. § 20.1403(d).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  38 C.F.R. § 20.1404(b).

In Disabled American Veterans, No. 99-7061, slip op. at 28, 
the United States Court of Appeals for the Federal Circuit 
(Appellate Court) upheld the pleading requirements shown in 
38 C.F.R. § 20.1404(b).  The Appellate Court held, however, 
that the final sentence of 38 C.F.R. § 20.1404(b), which 
indicates that motions that fail to comply with the specific 
pleading requirements outlined above shall be denied, was in 
conflict with the statute and not valid.  A motion that does 
not clearly set forth the basis of the claim of clear and 
unmistakable error is, therefore, subject to dismissal 
without prejudice to allow the submission of more specific 
allegations.  Disabled American Veterans, No. 99-7061, slip 
op. at 29.  If the moving party raises a valid claim of clear 
and unmistakable error, the question of whether a given 
decision was based on clear and unmistakable error is to be 
determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

The Board notes that the statute pertaining to VA's duty to 
inform the veteran of the evidence needed to substantiate his 
claim was recently revised.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  In April 2000 the Board informed the veteran of the 
regulations pertaining to motions for review based on clear 
and unmistakable error in prior final decisions, and 
instructed him to review those regulations and provide the 
information called for in the regulations.  The veteran was 
then given 60 days in which to submit additional arguments, 
but he failed to do so.  Because the review of the June 1994 
decision for clear and unmistakable error is limited to the 
evidence that was then of record, the Board concludes that 
all relevant data has been obtained for considering the 
veteran's motion for review based on clear and unmistakable 
error.

The veteran contends, in essence, that VA failed to assist 
him in developing the relevant evidence when the RO assigned 
the non-compensable rating in June 1973, in that the 
examination that he was provided was not adequate for rating 
purposes.  In the absence of "grave procedural error," the 
failure to fulfill the duty to assist does not, as a matter 
of law, constitute a valid claim of clear and unmistakable 
error.  38 C.F.R. § 20.1403(d); Dixon v. Gober, 14 Vet. App. 
168 (2000).  Other than making a general claim of "clear and 
unmistakable error" in the Board's June 1994 decision, the 
veteran has not alluded to any specific errors of fact or law 
in the decision.  The Board finds, therefore, that he has 
failed to plead a valid claim of clear and unmistakable error 
in the Board's decision, and his motion for review of that 
decision on the basis of clear and unmistakable error is 
dismissed without prejudice.


ORDER

The motion to review the June 1994 Board decision based on 
clear and unmistakable error is dismissed without prejudice 
to re-filing.



		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



